Exhibit Calorie Burning Celsius Expands Management Team Delray Beach, FL—January 7, 2009: Celsius Holdings, Inc. (OTC BB: CSUH) announced Jeff Perlman joined the company as its Chief Operating Officer. Mr. Perlman, a former mayor of Delray Beach, has a multi-faceted background in marketing, strategic planning, management, branding, public relations and publishing. At the same time, Richard McGee, former COO of the company will concentrate on his role as President of Field Operations. Prior to joining Celsius, Perlman served as Vice President for New Product Development for BRN Media Group, a privately held media company. He worked on print, niche and digital media products for the company working on new distribution channels, business partnerships and community relations. He managed 95 people and positioned the company for acquisition in 2001. In 2000, he was elected to the Delray Beach, Florida City Commission and was re-elected four times. He served as mayor of this city of 65,000 from 2003-2007 winning national acclaim for his business development efforts, innovative policies and efforts to market the city. He was Florida Mayor of the Year, a finalist for World Mayor of the Year in 2004, and was featured on Fast Company magazine’s website for his entrepreneurial approach to government. Mr. Perlman had fiduciary responsibilities for a $120 million annual operating budget, 900 employees and over $200 million worth of pension investments. When he left office due to term limits in 2007, he formed Community Ventures Inc., a consulting firm that has worked on a variety of projects ranging from real estate developments in South Florida, the creation of a new glossy magazine and the creation of America’s first eco-sustainable city, Destiny, a 43,000 acre new city in Central Florida that is a joint venture between the founder of Subway restaurants and the Land Company of Osceola. “I am thrilled to be joining Celsius,” said Perlman. “I love the product and the management team and look forward to helping us build the company and the brand.” According to Celsius CEO Steve Haley, “It is great to have Jeff formally join the company.
